Citation Nr: 1711892	
Decision Date: 04/13/17    Archive Date: 04/19/17

DOCKET NO.  13-33 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Whether new and material evidence has been received to reopen the Veteran's claim for compensation under 38 U.S.C.A. § 1151 (West 2014) for a back disability, claimed as a spinal fracture.

2.  Entitlement to service connection for depression, to include as secondary to a back disability.  


REPRESENTATION

Veteran represented by:	Leann Baker, Agent


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from August 1977 to August 1981.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2011 rating decision of the Newark, New Jersey, Regional Office (RO) of the Department of Veterans Affairs (VA). 

The March 2011 rating decision found that new and material evidence had not been submitted to reopen the Veteran's previously denied claim for compensation under 38 U.S.C.A. § 1151.  The September 2013 statement of the case says that the claim was reopened due to new and material evidence, but does not identify that evidence or include a new and material analysis.  

Regardless of whether or not the claim was reopened by the RO, a determination on whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider an underlying claim.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  Therefore, the Board must initially address the question of whether new and material evidence has been presented to reopen the claim of entitlement to compensation under 38 U.S.C.A. § 1151 for a back disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).  The claim has characterized on the first page of this decision in order to reflect this requirement.  

The Veteran was scheduled for a videoconference hearing before a Veterans Law Judge in October 2016.  He failed to report.  The Board will proceed with consideration of his appeal. 


FINDINGS OF FACT

1.  The Veteran's initial claim for compensation under 38 U.S.C.A. § 1151 for a back disability was denied in a March 2008 rating decision; he did not submit a notice of disagreement with this decision, and new and material evidence was not received during the appeal period.

2.  The evidence considered in the March 2008 rating decision included VA treatment records dating from June 2007 to September 2007, and the report of a December 2007 VA examination; the decision determined that there was no clinical finding that linked the current back problem to participation in the July 2007 VA Compensated Work Therapy (CWT) in question or to any other VA treatment or program.  

3.  None of the evidence received since March 2008 is material because none of it relates the Veteran's current back problem to participation in the July 2007 VA CWT in question or to any other VA treatment or program.  

4.  The service treatment records are negative for complaints, treatment, or a diagnosis of depression, the Veteran does not contend that he developed depression until many years after discharge, and he is not service connected for any disability or in receipt of compensation under 38 U.S.C.A. § 1151 for any disability.  


CONCLUSIONS OF LAW

1.  The March 2008 rating decision that denied entitlement to compensation under 38 U.S.C.A. § 1151 for a back disability, claimed as a spinal fracture, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.105(a), 3.156(b) (2016).

2.  New and material evidence to reopen the Veteran's claim for compensation under 38 U.S.C.A. § 1151 for a back disability, claimed as a spinal fracture, has not been received.  38 C.F.R. § 3.156(a) (2016).  

3.  The criteria for entitlement to service connection for depression, to include as secondary to a back disability, have not been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.303(a), 3.310(a) (2016).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veteran was provided with complete VCAA notification in letters dated November 2010 and December 2010 prior to the initial adjudication of his claims.  The duty to notify has been met.  

The Board also finds that the duty to assist has been met.  The Veteran's service treatment records have been obtained.  The VA treatment records relevant to his claimed injury have also been obtained, as have all private treatment records identified by the Veteran.  The Veteran did not report for his scheduled hearing.  

The Board notes that VA is not obligated to provide an examination when there is a finally adjudicated claim unless new and material evidence is received.  38 C.F.R. § 3.159(c)(4)(C)(iii) (2016).  However, if VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In this case, the Veteran was afforded a VA examination of his back in February 2011, and the examiner provided an opinion in an addendum dated March 2011.  
As the Board determined that this opinion was not adequate, the Veteran's records were forwarded to an independent medical examiner in order to obtain a relevant opinion.  This was accomplished in December 2016.  The Board notes that the examiner addresses all questions provided to him by the Board, which address all theories of entitlement for the Veteran, and therefore this opinion is adequate.  

The Veteran has not been provided a VA examination of his depression.  Under the duty to assist, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79, 81-83 (2006).  

The veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for finding a link between current disability and service is low.  McLendon, 20 Vet. App. at 83. 

In this case, the Veteran has a current diagnosis of depression.  However, there is no evidence that his depression is associated with service.  The Veteran does not argue that his depression is due to active service, but rather that it is the result of his back disability.  The Veteran is not service connected for his back disability or any other disability, and entitlement to compensation under 38 U.S.C.A. § 1151 is not established.  38 C.F.R. § 3.159(d)(1) (2016).  Therefore, a VA examination of the Veteran's depression was not required.  

There is no indication that there is any relevant evidence outstanding in these claims, and the Board will proceed with consideration of the Veteran's appeal.

New and Material Evidence for 38 U.S.C.A. § 1151

The Veteran contends that he sustained an injury to his back in July 2007 during VA CWT.  He believes that he is entitled to compensation for this injury under 38 U.S.C.A. § 1151 in the same manner as if it were service connected.  He also argues that he has developed chronic depression secondary to his back disability.  

The Veteran's initial claim for compensation under 38 U.S.C.A. § 1151 for a back disability was denied in a March 2008 rating decision.  The Veteran did not submit a notice of disagreement with this decision, and new and material evidence was not received during the appeal period.  Therefore, the March 2008 decision is final, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.105(a), 3.156(b).

A veteran may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence is defined as existing evidence not previously submitted to the VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The newly presented evidence is presumed to be credible for purposes of determining whether or not it is new and material.  Savage v. Gober, 10 Vet. App. 488, 495 (1997).  

In order to understand the basis for the March 2008 denial and whether or not material evidence has been received since that time, the laws and regulations pertaining to compensation for disabilities as a consequence of VA treatment must be reviewed.  These provide that when a veteran suffers an injury or an aggravation of an injury resulting in additional disability or death as the result of VA training, hospitalization, medical or surgical treatment, or an examination furnished by the VA, disability compensation shall be awarded in the same manner as if such disability or death were service connected.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.  In order to constitute an additional disability, the proximate cause of the additional disability must have been (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the facility furnishing the care, treatment, or examination, or (2) an event not reasonably foreseeable.  38 C.F.R. § 3.361(a).

The evidence considered by the March 2008 rating decision included VA treatment records dating from June 2007 to September 2007, and the report of a December 2007 VA examination.  

VA treatment records from July 16, 2007 show that the Veteran complained of pain in his side after being involved in heavy work in the warehouse.  A mental health note dated the same day reported that the Veteran had been seen with complaints of pain on the left side of his rib cage of one week's duration.  He described no injury but reported carrying and moving boxes at work.  11/8/2010 VBMS, Medical Treatment Record - Government Facility, p. 63.  

On July 18, 2007, an X-ray of the Veteran's thoracic spine was obtained due to his complaints of persistent pain.  The thoracic vertebral bodies were normal in alignment.  There was loss of height at approximately T9, with the remainder of the thoracic vertebral bodies of normal height.  There were spurs on the thoracic spine, with the largest on the right side at approximately T8-T9.  The impression was mild compression fracture of approximately T9, age-indeterminate, and osteoarthritis.  Additional X-ray studies of the rib cage were negative.  11/8/2010 VBMS, Medical Treatment Record - Government Facility, p. 7. 

Records dated July 20, 2007 show that the Veteran complained of continuing pain.  A rib X-ray had been negative.  The Veteran did not recall any specific injury, but recalled doing some heavy lifting over head when the pain began.  The pain was non-radiating.  10/15/2007 VBMS, Medical Treatment Record - Government Facility, p. 102.  

A VA mental health note dated August 3, 2007 says that the Veteran continued to have pain radiating from his thoracic spine around T9 to his left rib cage ending around his mid axillary line.  The pain was reproduced by flexion or extension of the spine.  There had been no pain until three weeks earlier when he was moving objects on his CWT assignment.  The Veteran said that he sort of lost control of these objects and felt a sharp pain in his spine that did not improve over several days.  The initial thought was muscle strain but there was no improvement with pain relief medication and rest.  The finding of the compression fracture at T9 on 
X-ray was noted.  11/8/2010 VBMS, Medical Treatment Record - Government Facility, p. 52.

The Veteran underwent a more extensive VA examination on August 6, 2007.  He described a three week history of left sided back pack pain after heavy exertion activity of breaking down wood container bins for seven days.  The X-ray studies were reviewed, and a bone density study to rule out osteoporosis was normal.  At the conclusion of the examination, the examiner found that the Veteran's thoracic spinal fracture was unlikely to be an acute finding as the lack of history of an acute trauma and the physical findings of minimal spinal tenderness were not consistent with the expected findings of acute fracture.  Instead, his symptoms were likely due to mechanical back pain of muscular origin.  It was believed he would benefit from core strengthening and stretching.  11/8/2010 VBMS, Medical Treatment Record - Government Facility, p. 18, 46.

A September 13, 2007 physical therapy note shows that the Veteran continued with physical therapy for his back complaints.  The diagnosis was lower thoracic back pain, likely of muscular origin status post exertional exercises with significant amounts of pulling activities.  11/8/2010 VBMS, Medical Treatment Record - Government Facility, p. 25. A September 24, 2007 note adds that the Veteran's pain began while he was working in the CWT program and he was slowly improving.  11/8/2010 VBMS, Medical Treatment Record - Government Facility, p. 20.  

The Veteran was afforded a VA examination of his spine in December 2007.  He told the examiner that he had developed his back pain in the second week of July that year while doing compensated work therapy program at the VA Medical Center.  The July 2007 X-ray had revealed evidence of a mild compression fracture of approximately T9, age indeterminate.  The impression of mechanical back pain from the physical medicine and rehabilitation department was also noted.  The examiner opined that the Veteran's thoracic spine fracture was unlikely an acute finding as there was no evidence of trauma or the physical findings expected to be present with an acute fracture.  The Veteran was noted to have had a history of back surgery three and a half years ago at L5-S1.  At the conclusion of the physical examination, the impression was chronic mid back pain radiating into the left rib cage, likely due to thoracic spondylosis.  Afterwards, a magnetic resonance imaging (MRI) study was obtained and revealed no fracture, but demonstrated a prominent Schmorl's node at T8 along the superior endplate with minimal loss of height.  The examiner opined that the pain in the mid back was most likely caused by degenerative changes of the thoracic spine, which were most likely due to aging and less likely due to the Veteran's participation in the compensated work therapy program at the VA medical center.  

Relying on this evidence, the March 2008 rating decision determined that entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of fracture to the spine during compensated work therapy program was denied.  The VA treatment records were discussed, as was the opinion from the December 2007 VA examination.  The decision determined that there was no clinical finding that linked the current back problem to participation in the work therapy program.  Entitlement to compensation for residuals of a fracture to the spine was denied because the evidence failed to establish that VA medical or educational service were the proximate cause of additional disability.  

The evidence received since March 2008 includes the report of a VA examination conducted in February 2011.  Although the examiner was not initially provided with the claims file, he/she was able to provide an opinion in March 2011 after a review of the file.  The examiner noted that the Veteran had a history of prior spinal surgery at the L5-S1 level; his spinal condition was long standing and existed prior to the 2007 event.  Furthermore, the degenerative disc disease shown in the X-rays and MRI obtained in the weeks and months after the injury showed degenerative disc disease of the thoracic spine at T8-9 which could not have developed so soon after the July 2007 event.  In essence, the examiner found that the Veteran's claimed back disability was not incurred due to his CWT because it existed prior to the incident in question.  

Private medical records dated 2010 have also been received.  October 2010 records show that the Veteran reported three and a half days of pain in his right lower back.  He denied any known injury but reported a history of a spine fracture in 2007.  1/7/2011 VBMS, Medical Treatment Record - Non-Government Facility, pp. 5, 18.  

After noting that the findings of the March 2008 VA examiner raised the question of whether or not a pre-existing back disability may had been aggravated (increased in severity beyond natural progression) by the VA CWT in question, the Board decided to obtain an independent medical expert opinion to address the possibility of aggravation.  

In December 2016, the independent medical expert (a profession and chairman of the Department of Orthopedics and Rehabilitation at the University of Wisconson-Madison) reviewed the Veteran's claims file.  He noted the Veteran's claim that an initial injury occurred in July 2007 while breaking down boxes.  The X-ray results were noted, as were the December 2007 MRI results showing the T8 wedging and Schmorl's node.  The expert noted that the presence of the Schmorl's node with mild wedging did not necessarily imply an acute fracture, as it was more commonly seen as a degenerative condition.  There had been no evidence on MRI of an acute fracture.  The Veteran did not have a history of a significant blow or fall from a height, which was the typical mechanism of injury that results in an acute compression fracture.  Therefore, the examiner opined that the July 2007 work injury did not cause the T8 or T9 vertebral body wedging and subsequent disability.  

In regards to the question of aggravation, the expert noted that the thoracic wedging was mild with early degeneration, and would be considered age appropriate.  Due to the position of the thoracic spine with the ribcage and associated musculature, the type of injury sustained by the Veteran would not materially aggravate the Schmorl's node, the mild wedging of T8, or the pre-existing degenerative changes of the T8 or T9 vertebral bodies.  The expert stressed those changes were extremely mild and age appropriate, and there was no evidence on any of the studies of nerve and/or spinal cord compression, or of significant acute fracture, swelling, or hematoma.  Therefore, the expert opined to a reasonable degree of medical certainty that the Veteran's July 2007 injury did not result in any additional disability of his back.  Furthermore, he did not believe that the injury materially aggravated any pre-existing disability of the Veteran's spine, and he did not believe that the injury caused any chronic muscle injury or chronic muscle disability.  Finally, the expert added that the VA facility that had assigned the CWT to the Veteran was not in any way, shape, or form negligent or careless in assigning certain duties to the Veteran.  The expert said that the pre-existing disability was exceedingly mild and would not preclude physical activity in any individual.  Finally, he opined that VA was not at fault either through carelessness, negligence, improper skill, or error in judgement of the cause of any proximate disability of the Veteran.  

The Board finds that new and material evidence has not been received, and the Veteran's claim for compensation for a back disability under the provisions of 38 U.S.C.A. § 1151 is not reopened.  

The 2010 private records, the February/March 2011 VA examination and opinion, and the December 2016 independent medical expert opinion are all considered new evidence.  None of this information was before March 2008 decision makers, and the VA examination and the expert opinion both include information pertaining to the nature of the Veteran's disability that was not previously considered.  

However, neither the 2010 private records, the February/March 2011 VA examination and opinion, nor the December 2016 independent medical expert opinion is material evidence.  

The March 2008 rating decision acknowledged that the Veteran had a current back disability.  It denied the Veteran's claim on the basis that there was no clinical evidence that linked the current back disability to participation in the work therapy program.  Compensation for the residuals of a fracture to the spine was denied in 2008 because the evidence failed to establish that VA medical or educational service were the proximate cause of additional disability.  Therefore, in order for the new evidence to be material, it must relate (or show aggravation) the Veteran's back disability to the July 2007 work performed for the VA CWT program and the subsequent treatment, or to other VA treatment.  The Board finds that none of the new evidence does so.  

The 2010 private medical records state that the Veteran gave a history of a spine fracture in 2007.  However, no details as to the etiology of this fracture were noted, and the records do not suggest that it occurred due to the July 2007 CWT in question or any other VA treatment.  These records show that the Veteran received VA treatment for his back pain, but they do not in any way suggest or even record the Veteran's contentions that the back pain was caused by a VA program or care.  Therefore, they are not material.

Furthermore, both the March 2011 VA opinion and the December 2016 expert opinion fail to relate the Veteran's back disability to the July 2007 CWT injury.  Instead, the medical health clinicians both specifically opine that the Veteran's back disability was not due to the VA CWT in question.  Furthermore, the December 2016 independent medical expert opined that any pre-existing disability was not aggravated by the CWT.  As neither opinion relates the Veteran's back disability to the July 2007 VA CTW, they are not material, and the Veteran's claim is not reopened.  As the opinions hold that there is no additional disability due to VA treatment or participation in a CWT program, the matter of negligence and related questions do not need to be addressed. 

Service Connection

The Veteran contends that he has developed depression secondary to his back disability.  

Although the Veteran's contention is that his depression has developed secondary to the back disability he believes should be compensated under 38 U.S.C.A. § 1151, the Board will also consider entitlement to service connection under a direct theory. 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  However, this method may be used only for the chronic diseases listed in 38 C.F.R. § 3.309.  Walker v. Shinseki, 708 F.3d 1331, 1336-37 (Fed. Cir. 2013). 

Continuity of symptomatology may be established if a claimant can demonstrate 
(1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495 (1997). 

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service connected disability.  In this instance, the veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  

In relevant part, 38 U.S.C.A. 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b). 

The evidence includes a VA January 2011 psychology note with a diagnostic impression of depression not otherwise specified.  2/2/2011 VBMS, Medical Treatment Record - Government Facility, p. 1.  Thus, the first criteria for service connection has been met.  

Unfortunately, none of the other criteria for service connection on either a direct or secondary basis have been met. 

The service treatment records are negative for evidence of depression.  The Veteran does not contend that he experienced depression in service or until many years after discharge from service, and there are no records of medical treatment that suggest otherwise.  Finally, there is no medical opinion or other evidence that suggests a nexus between the current depression and active service.  Entitlement to service connection on a direct basis is not warranted.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

Finally, as entitlement to compensation under 38 U.S.C.A. § 1151 for the back disability has not been established, and as service connection has not been established for any other disability, an award of service connection for depression cannot be established on a secondary basis as a matter of law.  38 C.F.R. § 3.310; see Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that where the law and not evidence is dispositive, the claim should be denied or the appeal terminated because of lack of legal merit or lack of entitlement under the law).   


ORDER

New and material evidence has not been received to reopen the Veteran's claim for compensation under 38 U.S.C.A. § 1151 for a back disability, claimed as a spinal fracture; the petition to reopen is denied. 

Entitlement to service connection for depression, to include as secondary to a back disability, is denied. 



____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


